Waterman, J. —
One contention of appellant, and perhaps the principal one, is that the evidence does not justify the verdict. As a knowledge of the facts is necessary to an understanding of the other matters presented, we shall in the outset give the case as we find it in the record.
1 Defendant and Charles Kuhn were married on the 80th day of May of the year of his death. She was 19 years of age; he was 24 years"her senior, and permanently crippled in one arm and hand and in both legs. He was a shoemaker, living and pursuing his .avocation in the town of Delta. They had been acquainted for about a year previous to their marriage, but the testimony of defendant does not disclose that this acquaintanceship was at all intimate, for, though pressed upon the point by counsel for the state, she tells of but few, if any, acts of courtship on his part. However, they were married. That it was a loveless union, the bonds of which rested heavily upon her, is sufficiently shown by defendant’s own testimony. After marriage they took up their residence in Delta. The evidence discloses no event of their married life of any significance until about the 1st of August, when husband and wife appeared in an attorney’s office in Sigourney, where he procured to be drawn, and there executed, a will giving to her all of his property. This will was read aloud in defendant’s presence. In order that what follows shall be fully understood, it maybe here said, that Charles Kuln, in addition to his other physical disabilities, was impotent, but from what cause is not disclosed. On the 6th day of August defendant had, as testified to by *219a neighbor, an interview of much meaning with a young man named Andrew Smith. That its full import may appear, and the veracity of this witness he supported, — for ■she is contradicted by defendant as to some parts of the ■conversation, — it is necessary to digress, and gather from the record what we can as to defendant’s relations with •Smith prior to her marriage. That these were somewhat intimate is shown by Smith’s father, who testifies that his .son “kept company” with her. They were employed together in a railway camp at one time for some three months. The precise location of this camp defendant does not give, but it seems from what she says to have been somewhere in the vicinity of Ames, in this state. When •defendant left her home at or near What Cheer to go there, it was in a buggy alone with Smith, and to get a train, which she well might have taken on a direct line to Ames at What Cheer. They made a long and mysterious drive. We say “mysterious” because defendant is loath, when questioned, as she was, to tell anything of it. She was apjmrently unwilling to say where they went, or how far, but it appears they drove at least to the Iowa Central Railway, which is some 20 miles from What Cheer. That this was not to obtain free transportation on that line' is clear, for defendant says she purchased a ticket. These facts, with those we are now to relate, evidence quite a close intimacy between these parties before her marriage. Returning now to the interview: Defendant and Smith were in the barn of the latter’s father. She was crying, and said, “Oh Andy, I can’t live with him any longer. There had :[has] to be something done.” He said: “You mustn’t talk that way. You are worryng about me, b.ut I will take ■care of myself.” She then said she had tried to get him to divide his property, but he would not do it. The fact of this meeting, and that defendant was crying, is testified to also by another witness. That her husband was the third person referred to is practically admittedby defendant *220in her statement of what took place on this Occasion-Defendant admits this interview, but denies the statements attributed to her, and says: “I complained of a pain in my stomach, and said I couldn’t stand it any longer. I wished him to talk to Charley [her husband], and get him to get me some medicine. That was the only time Charley Kuhn ever refused to get me anything.” There are three defects in defendant’s version of this conversation: First.. It does not appear the pain she suffered was a sudden paroxysm. It had been of some duration, for she had spoken to her husband about it; yet she admits it had not-interfered with her ordinary duties, for she says she had. been making a dress for a neighbor, and was on her way home from delivering it, when she met Smith, and, as she-stated, broke down in his presence under her physical ailment, and gave utterance to the despairing exclamation we have mentioned. Second. She gives no reason why she sought this young man out to act as intercessor with-her husband, and to be the confidant of her marital woes;, and there is no reason, unless it be there was that feeling, in her heart for him, which, if she were an honest woman, would have been forever obliterated when- she spoke her marriage vows. Third. What she says of her husband’s, conduct illy accords with her testimony at the inquest held, upon his body, when she said there was no trouble between them. “We were happy and contented,” was her statement. Defendant, near this time, was seen to have other meetings with -Smith, but their conversation is not disclosed. Kuhn’s death occurred on a Tuesday. On the-Saturday next preceeding there was trouble between defendant and her husband, which she tells of in this way:: “On that night I wanted him to answer me one question.. * * * I asked him this: ‘What made you marry any woman when you knew you could not do family duties?’ And he would not answer me. I sat there and waited, and. then I said: ‘Charley, are you going to answer me? Will *221you please answer me? Will you please give me come reason why you cannot answer?’ He got up, and went to the -door, and said, ‘This will never do.’ He -started out of the door, and went toward the barn, and fetched Hiram Smith over. I called three times when he would hot answer me; and again I said, ‘I feel like going right away, and going and staying with my sister, if you cannot answer me.’ * * * He did not answer me, and then fetched Hiram Smith over, and told him to talk to me. He talked to me. He wanted to know what the fuss was over. He was told what the trouble was. ” We have no means of knowing just the character of this difficulty except from the wife’s statement; but, taking that we must conclude it was graver in its nature, though identical in language with what she admits. She was complaining of a great wrong he had done her, but, according to her story, wanted no reparation, no satisfaction, but only his reason for doing it. What reason could this mau give for marrying her when he was unable to make her really his wife, that would have been any solace to her wounded feelings, or any gratification of the passion so admittedly felt? There was some cause, which she does not give, that induced the husband to call in the aid of a neighbor.
This was the situation on the eve of the tragedy, and it discloses beyond question a motive on the wife’s part for the ta,king of her husband’s life. There was the motive of gain through his will, and also of release from marriage ties, which, if ever sacred, had become burdensome to her. We now reach the events immediately surrounding Kuhn’s death. On the evening of September 4th husband and wife started for the town of What Cheer, some seven miles distant from Delta. They went for a drive, and, as the wife knew, to get some beer. They were in a top buggy, -drawn by a single horse. When they reached a certain street in What Cheer, defendant alighted, and remained upon the walk while her husband went something more *222than a block distant to a saloon, and purchased a dozen bottles of beer. These bottles were securely corked and wired, and they were placed in the back of the buggy. The husband then returned, took his wife in, and they started for home. After getting well out of the town, Kuhn said he wanted some bologna sausage, turned his horse, and went back to get it. Before the coroner’s jury defendant testified that they drove to a butcher’s, and she sat in the buggy and held the horse, while her husband went in and made the purchase. On the trial she changed this, and said that her husband did not want her to stay in the buggy, as there were many strange men on the street, so he took her to the railway depot, which is on the same street, and but a short distance from the butcher’s place. There she waited some 25 minutes, and when he came back with the bologna sausage she took her place beside him, and they again started to return home. This discrepancy in her evidence throws some incidental light upon the tragedy. Her present statement evinces a singular precaution on her husband’s part, for he had left her wholly alone on the street a short time before when he went to get the beer; and then, to protect her from strange men, left her alone at the depot in the heart of the town, when,, if she had remained in the buggy, she would have been within his sight and protection during the whole time. We know defendant is not claiming consistency for this act of Kuhn, but insists it was done in order that he might have an opportunity to poison the beer. The point we make is this: His action in leaving her at the depot, if he did, was so singular that it must have attracted her attention. In the light of subsequent events, she could not have forgotten it, or failed to allow it proper weight in the occurrences of that tragic night. There is one way of accounting for the change in defendant’s story. Her first statement could hardly have been a mistake, but it was made before any theory of defense had been evolved. *223When it was decided to charge Kuhn with suicide, it became material to give him an opportunity to poison the beer which he intended to drink. With the exception of circumstances to which we shall call attention hereafter, we have only defendant’s story as to what happened on the return trip until the town of Delta was reached. The sausage, which was shared, was eaten, and one bottle of beer that Kuhn took from the back of the buggy was drunk by the two. After eating the sausage, Kuhn complained of a pain in his stomach. A little later he reached down in front of the buggy seat, and got a second bottle of beer. Whether this bottle was wrapped in blue paper and corked, or how it was opened, defendant is unable to say, though she is at no loss to tell these facts with relation to the first bottle, nor does she give any reason for this fault of observation. The first bottle, she says, foamed when it was opened; the other did not. Kuhn drank about half the contents of the second bottle, and handed it to her, saying, “Taste how bitter it is, but it feels good going down.” She drank a small quantity, perhaps half of a full glass,— it was very bitter, — and handed the bottle back to her husband, who finished it. The last beer was consumed about 3£ miles from Delta. Just on the’northern edge of that town lived Wesley Snider. Between 9 and 10 o’clock of this evening he was aroused and called to the roadside by a man’s voice calling for help. This was followed by a woman’s cries also. The man and woman were Kuhn and his wife. As Snider went out, she said, “Gome quick, my husband is dying.” Kuhn also exclaimed that he was dying, and, referring to his wife, said, “She poisoned me, Snider,” and to an expression of disbelief by Snider responded, “She did it; yes sir, she did.” Defendant denied the charge, and said: “I don’t know what makes Charley talk so. What would people think?” She also told Snider she did not know what was the matter with her husband; that he had been drinking beer and eating *224bologna. Kuhn seemed in great distress, and asked Snider to get in, and drive at once to a doctor. This Snider did, standing in the buggy, driving with one hand, while he held Kuhn with the other. During this drive Kuhn repeated his statement that his wife had poisoned him, and he was dying, and in one instance turned to her and asked, “Why did you do it?” Some of these declalations were heard by other witnesses than Snider. Kuhn had several spasms on the way, and by the timé a physician was found, which was at the third x>lace they called, and after a drive of about a mile, he was unconscious, and in such a state of collapse that the physician did not attempt to relieve him, but ordered him taken home. This was done. He was carried from the buggy into his house, and, if not then dead, was so within a few minutes afterwards. The testimony of the physicians is that Kuhn’s symptoms were those of strychnine poisoning. Strychnine was found in his stomach and liver and in what little remained of the contents of one of the beer bottles. That he died from the effects of that poison cannot be doubted. Neither is it a subject of dispute that the poison was taken in the second bottle of beer drank. This beer was harmless when the bottle was placed in defendant’s hands, for she suffered no ill consequences from what she drank. When she passed the bottle back to her husband, it contained a deadly poison.
*2252 *224We have, then, this situation:' If Charles Kuhn did not commit suicide, murder was done, and defendant must be the guilty party. The, theory of suicide is rebutted, we think, by these facts: When he started for What Cheer on this fateful evening, Kuhn was “happy and jolly,” as his wife says. -He purchased beer enough to last him for some days, thus making provision for the future. If he committed suicide, he also attempted the murder of his wife, and for the latter crime no possible motive is disclosed. But over and above these facts are his solemn declarations. *225made in the defendant’s presence, and when declarant was in the agony of death, which were denials of any such act. The evidence of these statements was objected to, and error is predicated on the court’s instruction submitting such matters to the jury. We shall have occasion to consider this instruction further on. It is enough to say now that these declarations were admissible, being made in defendant’s presence, and might be given effect as denials of voluntary self-destruction on the ground they were a part of the res gestee. Greenl. Evidence, section 108; State v. Jones, 64 Iowa, 349; State v. Vincent, 24 Iowa, 570; State v. Porter, 34 Iowa, 131; State v. Schmidt, 73 Iowa, 469; People v. Simpson, 48 Mich. 474 (12 N. W. Rep. 662). Declarations so made are admissible for more than we now accord them, as. we expect to show hereafter. We care at present only to consider them as rebutting the theory of suicide. Perhaps when this is done we might safely stop, for, as we have said, if this was not a suicide, it was murder, and only the wife could have committed it. But the case is stronger than this. There is some testimony which we have not yet given. With the facts to which we have referred going to disprove suicide, we turn now to some matters not previously mentioned, which affirmatively indicate murder. On the morning after Kuhn’s death there was picked up on the east side of the What Cheer-Delta road, near the point where defendant says the second bottle of beer was finished, a little vial, labeled, “Poison — Strychnia,” and containing a small quantity of that drug. The defendant sat upon that side of the buggy on the homeward trip. A short distance back of this place, — that is, towards What Cheer, — and on the opposite side of the road, was found a piece of blue paper, such as that in which each of the bottles of beer was wrapped when they were placed in the buggy. It is said that Delta is a prohibition town, and it is no uncommon *226thing to find the blue wrappers of beer bottles along the highway between that place and What Cheer, but there is no claim that the bottle containing strychnine poison was not an unusual thing to find in the road. There1 is no direct evidence that this bottle was ever in 'the possession of defendant, but it is a remarkable circumstance, and entitled to great weight in determining her guilt, that it was found at this particular point, and on the side of the road where it would be if defendant dropped it from the buggy, and that it contained theo same kind of poison as that which caused Kuhn’s death.. Surely, if Kuhn poisoned the bottle of beer in What Cheer, he never carried the vial from which he obtained the strychnine half of the way to his home, and then threw it across the buggy, past his wife, to the opposite side of the road to that on which he was riding. Some crystals of the poison were undissolved in the beer bottle when the little remaining of its contents were analyzed by a chemist, thus indicating that either a large amount of poison was used or the quantity of liquor was not great when the poison was put in. If Kuhn drank a part of the beer before handing the bottle to defendant, as she says was the case, and she then introduced the poison, as she had an opportunity to do, the reason why some particles were not taken in solution is easy to understand. Again, on the theory of the defense, how are the wife’s statements to Snider to be reconciled? She told him she did not know what was the matter with her husband. He was insisting that he was poisoned. If she had drunk of this poisoned beer, she would have known something was wrong with it, and naturally would have connected it with his terrible illness. As one witness says, strychnine is very bitter. It can be tasted in 50,000, almost 70,000, parts of water. Is it possible she drank about half a glassful of that beer, as she says, and did not think to attribute her husband’s condition to it? She claims to have been ill during the night from its effects. *227She did so complain, at that time, but, aside from her complaints, there is no evidence she was indisposed. But these alleged complaints were, if made, not indicative of an illness on her part. Taking her story, she had drunk a considerable quantity of this poisoned beer. She knew its fatal effect in her husband’s ease.. She became ill during the night, but never sent for a physician, never gave to her alarming condition a serious thought. This is scarcely possible. Yet, if it is not the fact, then she never drank any of the beer; her story to that effect is false; and, if false, the conclusion is irresistible that a desire to hide guilt prompted the departure from truth.
We think the facts sustain the verdict, and now proceed to take up certain other grounds of complaint. The errors assigned are so numerous we shall set out only those that involve questions of some interest to the profession, or upon which special stress is laid by counsel for defendant. The others will be disp s id of without discussion.
3 I. It is thought there was error in admitting evidence in relation to the will made by Kuhn. It is always competent to prove a motive for the commission of a crime. [State v. Pugsley, 75 Iowa, 542; State v. Rainsbarger, 74 Iowa, 196,] and in cases founded upon c-ircumstantial evidence motive is generally an essential element of the state’s case. That defendant would profit by the death of her husband is admissible as bearing on the question of motive. People v. Pope, 108 Mich. 361 (66 N. W. Rep. 213); Davidson v. State, 135 Ind. Sup. 254 (34 N. E. Rep. 972); People v. Buchanan, 154 N. Y. 1 (39 N. E. Rep. 846.)
*2284 5 *227II. Kuhn’s declarations, when in extremis, that his wife had poisoned him, are strenuously combated. We have already said something with relation to their admissibility as a part of the res gestae. As such they were re ceivable for a wider purpose than we have as yet given them credit. They were for the consideration of the jury,, *228as tending to show the cause of death, and as a direct charge that defendant was responsible for it. State v. Schmidt, supra; Com. v. McPike, 3 Cush. 181 (50. Am. Dec. 727); State v. Wagner, 61 Me. 193. We might rest this matter here, for that is the only effect which could be given them as dying declarations. But as they are attacked vigorously as such, it is proper to say we consider them competent even on that ground. Dying declarations, to be admissiblé, must be shown to have been made under a sense of impending death. This appreciation of certain dissolution may be inferred from the conduct, condition, or statements of the declarant. State v. Schmidt, supra; State v. Gillick, 7 Iowa, 287; State v. Nash, 7 Iowa, 347; 1 Greenleaf Evidence, section 158. It is in evidence that one fatally poisoned with strychnine is aware, when the convulsions come on, that he is going to die. In this case that assumption is strengthened by the express declarations of Kuhn. His desire to reach a physician was doubtless ■ only-to relieve present pain. The question as to whether these statements were admissible as dying declarations was for the court. 1 Greenleaf Evidnce, section 160; State v. Baldwin, 79 Iowa, 714; State v. Elliott, 45 Iowa, 487. White they do not clearly appear to have been received as such, they well might have been. But it is said the statement, “She poisoned me,” is a conclusion, and not a fact, and is inadmissible for that reason. That this is not correct, see Liscomb v. State, 75 Miss. 559 (23 So. Rep. 210); Schen-kenberger v. State, — Ind. Sup. — (57 N. E. Rep. 519); Simmons v. People, 150 Ill. 73 (36 N. E. Rep. 1019); Puryear v. Com, 83 Va. 53 (1 S. E. Rep. 512). In the first of these cases it is said that any process of reasoning which seeks to distinguish between the assertions “He poisoned me” and “He shot me” is a refinement too visionary to serve in the practical administration of justice, and with this statement we agree. In State v. Mace, 118 N. C. *2291244 (24 S. E. Rep. 798), the declaration, “He murdered me,” is held admissible, and as not indicating the degree of crime. Indirectly this court has given some sanction to the same rule. State v. Baldwin, 79 Iowa, 714.
6 TTT- Hiram Smith was called as a witness by the defendant and a number of questions were asked of him as to what.defendant and her husband said in each other’s presence on the occasion when he was called -in after their difficulty. These were ruled .out. Many of the ques-ions do not disclose the answers sought, and no offer of proof was made. See State v. Johnson, 72 Iowa, 393. Furthermore, all of the questions were of a preliminary character. Those which indicate the responses desired would not have aided defendant’s case had they been answered favorably to her. The rulings were therefore without prejudice. Section 5462, Code, forbids a reversal under such circumstances.
7 IY. It is charged there was error in permitting the state to cross-examine the defendant as to her relations with Alexander Smith. This examination was evidently intended to show the character of the witness, to develop a motive for the crime, and incidentally as matter of contradiction, and for these purposes it was permissible. If it could be shown that she had an affection for Smith, and therefore regraded her marriage bonds as hateful, it must be conceded a motive would be disclosed; not an adequate motive, because that never exists for murder, but such an incentive as might impel a weak or depraved mind to the act. It is urged that section 5485 of the Code forbids the cross-examination of a criminal defendant who goes upon the witness stand as to any matters not inquired about in chief. But this court has held that with relation to his memory, history; motives, or matters affecting credibility, such witness stands upon the same footing as any other. State v. Red, 53 Iowa, 70; State v. Watson, 102 Iowa, 654; State v. Chingren, 105 *230Iowa, 172. The cross-examination was within proper bounds. 1 Greenleaf Evidence, section 459 et seq.; State v. O'Brien, 81 Iowa, 93. Defendant had no right to pose on the witness stand as a loving and dutiful wife if she was not entitled to that character.
Y. Instruction No. 14 of the charge given in substance tells the jury that if they find Kuhn was impotent, and that such condition tended to produce melancholia, and induce a desire to take his own life, this fact — id est, impotency — might be considered in determining the question whether he took his own life. Some fault is found with the grammatical construction of the paragraph. We set out the rule which it announced as it clearly appears to us and must have been understood by the jury. It is contended the jury were not permitted to consider his impotency unless they first found it had produced insanity which had been manifested by some attempt at suicide. This is a forced construction, and one which the language used will not bear.
8 YI. The sixteenth paragraph of the charge given is as follows: “If you find from the evidence that Charles Kuhn was poisoned by strychnine poison at the time that the defendant and the deceased called the witness Snider out from his house on September 4, 1900, and if you find from the evidence that after the witness Snider came to the buggy, and after he was in the buggy, the deceased declared and stated in the presence and hearing of the defendant, in substance, that the defendant - had poisoned him, it is proper for you to consider the acts and conduct of the defendant at the time such declarations and statements were made by the deceased, together with all the other facts and circumstances established by the evidence, in arriving at your verdict.” Much of the complaint lodged against this instruction is answered by what we have already said. These declarations, as part of the res gestee, and as dying declarations, were *231admissible for much more than the jury are here permitted to accord them. As the error in the instruction, if any, is in defendant’s favor, she cannot be permitted to take advantage of it.
VII. The seventeenth instruction given relates to the matter of motive, and is manifestly misconstrued by appellant’s counsel. It is unassailable.
The charge of the trial court was full and complete, covering the various issues in the case and 'therefore it was proper to refuse the instructions requested by defendant.
We have gone through this record carefully”, examining other matters presented by appellant, but which we have not thought necessary to specially discuss. Our conclusion is that defendant had a fair trial, that the forms of law were observed, and the verdict was demanded by the facts proven. —Aeeirmed.